Citation Nr: 0112777	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for diverticular 
disease of the colon, currently evaluated as 0 percent 
disabling.

3.  Entitlement to service connection for a disorder of the 
throat.

4.  Entitlement to service connection for leg cramps.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a gum disorder, 
claimed as residuals of dental surgery.

7.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1971.

The instant appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied claims for compensable ratings for bilateral hearing 
loss and for diverticular disease of the colon and also 
denied claims for service connection for a disorder of the 
throat, leg cramps, hemorrhoids, a gum disorder claimed as 
residuals of dental surgery, and a heart disorder.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
February 2000.

The claims for entitlement to service connection for a 
disorder of the throat and a heart disorder are discussed in 
the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  Hearing loss disability of the right ear is manifested by 
an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 43 decibels and speech discrimination ability 
of 88 percent.  Hearing loss disability of the left ear is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 hertz of 38 decibels and speech 
discrimination ability of 94 percent.

2.  Diverticular disease of the colon is manifested by 
complaints of abdominal pain and occasional constipation and 
diarrhea with medical evidence showing no more than mild 
symptoms manifested by disturbances of bowel function with 
occasional episodes of abdominal distress. 

3.  There is no competent medical evidence of current 
existence of any clinical disability manifested primarily by 
cramping of the lower extremities.

4.  There is no competent medical evidence of current 
existence of any hemorrhoid disability.

5.  The appellant does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner-of-war.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, 4.87 (1998) (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000); 64 Fed. 
Reg. 25,202-210 (1999) (effective June 10, 1999).

2.  The criteria for a compensable rating for diverticular 
disease of the colon have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7327-7319 (2000).

3.  The claim for service connection for leg cramps lacks 
legal merit or entitlement under the law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4. The claim for service connection for hemorrhoids lacks 
legal merit or entitlement under the law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The claim for service connection for a dental disability 
lacks legal merit or entitlement under the law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§§ 3.381, 4.149, 17.161-17.165 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issues of bilateral hearing 
loss, diverticular disease of the colon, leg cramps, 
hemorrhoids, and a gum disorder claimed as residuals of 
dental surgery.  This is true because the VA has already 
fulfilled the notice and duty to assist requirements of the 
VCAA.  All relevant facts have been properly developed to the 
extent possible.  The record includes service medical 
records, VA and private treatment records, numerous VA 
examination reports, written statements prepared by the 
appellant and his representative, and testimony provided by 
the appellant and his wife in a December 1997 hearing before 
RO personnel.  The appellant has not made the VA aware of any 
records relevant to the present claim that have not been 
associated with the claims folder.  Thus, as sufficient data 
exists to address the merits of the aforementioned claims, 
the Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the appellant in the development of 
those claims.

Although the claims for leg cramps, hemorrhoids, and a gum 
disorder claimed as residuals of dental surgery were denied 
by the RO as not well grounded, the Board finds that a remand 
for the RO to apply the VCAA in the first instance is not 
required.  This is so because, under the VCAA, the VA is not 
required to provide assistance to a claimant for claims where 
no reasonable possibility exists that such assistance would 
aid in substantiating these claims.  As explained below, no 
reasonable possibility exists that such assistance would aid 
in substantiating these claims.

In addition, the appellant has been notified of the 
information necessary to substantiate his claims involving 
bilateral hearing loss, diverticular disease of the colon, 
leg cramps, hemorrhoids, and a gum disorder claimed as 
residuals of dental surgery.  He was advised in the Statement 
of the Case (SOC) dated in October 1997 and in the March 1999 
Supplemental Statement of the Case (SSOC) of the general 
requirements necessary to establish entitlement to 
compensable ratings for the hearing loss and diverticulosis 
claims and the requirements necessary to establish 
entitlement to service connection for leg cramps, 
hemorrhoids, and a gum disorder claimed as residuals of 
dental surgery claims.  He was also advised during his 
hearing of some of these requirements.  Under these 
circumstances, the Board finds that adjudication of the 
aforementioned issues on appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Increased rating claims

Bilateral hearing loss

A review of the evidence of record shows that the veteran 
complains of progressive hearing loss and a feeling of 
fullness in the right ear.  He also reports particular 
difficulty hearing in noisy and crowded environments.  See VA 
audio examination report dated in January 1998.  It is also 
noted that the veteran is presently required to use hearing 
aids in both ears due to hearing loss.  See VA audiology 
record, dated in December 1998.

The Board has reviewed all the evidence of record.  The 
veteran has undergone several VA audiology examinations in 
connection with his claim.  VA treatment records from the VA 
Audiology Service have also been associated with the claims 
folder.  

The Board notes that the VA has recently amended the 
regulations pertaining to the evaluation of hearing loss.  
See 64 Fed. Reg. 25,202-210 (1999).  These changes became 
effective June 10, 1999.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  It appears that 
the RO has had the opportunity to evaluate the veteran's 
claim under both the old and the new regulations.  See 
Supplemental Statements of the Case dated in March 1999 and 
May 2000.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 Fed. 
Reg. 25,202 (1999).  The frequencies used for the evaluation 
of hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests, discussed below, required by the new regulations, and 
these were used by the RO in the evaluation of his claim. 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998).  As in the 
instant case, in situations where service connection has been 
granted for defective hearing involving both ears, a maximum 
100 percent evaluation is assignable where hearing in both 
ears is at Level XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2000).  Examinations 
are to be conducted without the use of hearing aids.  Id.  As 
with the old regulations, to evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(f) (2000).

The record shows that entitlement to service connection for 
bilateral hearing loss was granted, at a noncompensable 
evaluation level, by the RO by means of a rating decision 
dated in December 1982.  The noncompensable evaluation 
assigned by the RO in December 1982 has remained in effect 
since that rating action.

On VA audiological evaluation in September 1996, the 
veteran's right ear auditory thresholds in the frequencies of 
1000, 2000, 3000, and 4,000 Hertz (Hz) were 35, 35, 40, and 
40, respectively.  An average puretone threshold of 37 
decibels (dBs) was noted.  Speech audiometry testing revealed 
speech recognition ability of 88 percent in the right ear.  
The veteran's left ear auditory thresholds in the frequencies 
of 1000, 2000, 3000, and 4,000 Hz were 25, 25, 50, and 40, 
respectively.  An average puretone threshold of 35 dBs was 
noted.  Speech audiometry testing  revealed speech 
recognition ability of 94 percent in the left ear.  During 
the veteran's September 1997 hearing, he reported that the 
only treatment for his ears he received was for irrigation of 
the ears.

On VA audiological evaluation in January 1998, right ear 
puretone thresholds in the frequencies of 1000, 2000, 3000, 
and 4,000 Hz were 40, 30, 55, and 50, respectively.  An 
average puretone threshold of 43 dBs was noted.  Speech 
audiometry testing revealed speech recognition ability of 88 
percent in the right ear.  Left ear puretone thresholds in 
the frequencies of 1000, 2000, 3000, and 4,000 Hz were 25, 
25, 50, and 55, respectively.  An average puretone threshold 
of 38 dBs was noted.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the left ear.

A VA audiology consultation record, dated in December 1998, 
shows that the veteran had recently been issued binaural 
hearing aids.  The Board finds that entitlement to an 
increased (compensable) evaluation for bilateral hearing loss 
is not warranted under either the old or new regulations.  
The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of both the old and the new 
regulations set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  See 38 C.F.R. § 4.85, Table VII 
(2000); 38 C.F.R. § 4.87, Table VII (1998).  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The fact that the 
veteran may wear hearing aids does not affect his rating, as 
the rating schedule makes a proper allowance for improvement 
by hearing aids.  38 C.F.R. § 4.86 (1998).

The September 1996 VA examination shows that the veteran has 
an average pure tone threshold of 37 dBs in the right ear and 
35 dBs in the left ear with 88 percent speech discrimination 
in the right ear and a 94 percent speech discrimination in 
the left ear.  The January 1998 VA examination shows that the 
veteran has an average pure tone threshold of 43 decibels in 
the right ear and 38 dBs in the left ear with 88 percent 
speech discrimination in the right ear and a 94 percent 
speech discrimination in the left ear.  

The only possible interpretation of these examinations under 
both the old and new regulations is that the veteran's 
hearing loss of the right ear is at most level II, and the 
veteran's hearing loss of the left ear is at most level I.  
Therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Code 6100 (2000); 
38 C.F.R. § 4.87, Tables VI, VII, Diagnostic Code 6100 
(1998).  The Board has also considered the provisions of 
38 C.F.R. § 4.85(g) and 4.86 (2000), but the results of the 
VA examinations clearly show that these provisions are not 
applicable in this case.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis which supports a compensable rating.  
Additionally, the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss; the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2000).

Diverticular disease of the colon

A review of the evidence of record shows that the veteran 
complains of low abdominal discomfort with diarrhea atypical.  
He reported that increased diverticula on X-ray revealed that 
his condition was worsening.  See VA intestinal examination 
report dated in August 1996.  

The Board has reviewed all the evidence of record.  The 
veteran has undergone two VA intestinal examinations in 
connection with his claim in addition to two diagnostic 
barium enemas.  VA treatment records have also been 
associated with the claims folder.  

The veteran's diverticular disease of the colon is presently 
rated under Diagnostic Code 7327-7319.  Diagnostic Code 7327 
for diverticulitis provides that that disability is rated as 
for irritable colon syndrome, peritoneal adhesions, or 
colitis, ulcerative, depending upon the predominant 
disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 
(2000).  The RO has assessed irritable colon syndrome as the 
predominant disability picture in this case, and the Board 
agrees.  This is so based on the fact that the medical 
evidence and the veteran's statements reveal his primary 
symptoms involve disturbance in bowel function, which are the 
criteria for a rating under irritable colon syndrome.  As the 
medical evidence and the veteran's statements do not reveal 
ulcerative colitis or evidence of peritoneal adhesions, like 
obstructions revealed by X-ray or abdominal distension, the 
Board finds that irritable colon syndrome best reflects the 
predominant disability picture as regards the veteran's 
diverticular disease.

Diagnostic Code 7319 for irritable colon syndrome provides a 
noncompensable evaluation for mild symptoms manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2000).  A 10 percent rating is warranted where there are 
moderate symptoms manifested by frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent rating 
is to be assigned where there are severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id.

The Board has reviewed all the evidence of record.  The 
record shows that service-connected diverticular disease of 
the colon was assigned a noncompensable evaluation by the RO 
by means of a rating decision dated in August 1982 which 
followed a July 1982 Board decision which granted service 
connection for that disorder.  The noncompensable evaluation 
assigned by the RO in August 1982 has remained in effect 
since that rating action.

An August 1996 VA intestine examination revealed that the 
abdomen was soft, depressible, and nontender.  There was no 
visceromegaly and there were no masses palpable.  There was 
also normal peristalsis and normal stools.  The veteran was 
not found to be anemic, and there was no evidence of 
malnutrition, nausea, diarrhea, or constipation.  A barium 
enema report showed adequate distensibility of the entire 
colon without evidence of obstruction.  Multiple diverticular 
format was visualized throughout the entire colon.  The final 
diagnosis was diverticular disease of the colon.

During his December 1997 hearing, the veteran testified that 
he had to watch his diet and avoid certain foods, like greasy 
foods and acidic foods.  He also indicated that he took 
Metamucil.  He reported that he had abdominal pain when he 
went to the bathroom and that occasionally blood was on his 
stools.  Later in the hearing, he reported constant abdominal 
pain.  He also indicated that he had not been to the see a VA 
physician for treatment for the problem in at least 6 months.  
He also denied being hospitalized for that condition in 
recent years.

VA treatment records include a January 1997 record which 
noted mild diverticulosis.  Irritable colon was noted, and 
the veteran reported gastric discomfort and moderate 
abdominal pain over the past week.  In January 1998, the 
veteran underwent another VA intestine examination.  The 
veteran reported episodes of diarrhea suggestive of irritable 
bowel syndrome, and he reported that it alternated with 
constipation.  His appetite was normal, and his weight was 
stable.  There was no history of recent nausea or vomiting, 
no evidence of anemia or malnutrition, no abdominal pain or 
tenderness, and no hepatosplenomegaly.  The examiner noted 
that the veteran was not receiving treatment of any kind.  A 
barium enema report showed normal distensibility and adequate 
flow with multiple diverticula in the bowel.

Based on the veteran's statements that he has abdominal pain, 
occasional diarrhea, and constipation, and based on the 
medical evidence which reveals no significant findings on 
examination other than multiple diverticula revealed on 
barium enema reports, the Board finds that the veteran's 
diverticular disease of the colon is best described as mild 
under Diagnostic Code 7319.  This finding is reinforced by 
the veteran's statements that he goes for long periods 
without treatment for this disorder and that he has not been 
hospitalized for this disorder in many years.  The Board's 
conclusion is also supported by the VA treatment record which 
assessed his diverticular disease as "mild."

The Board finds that a compensable rating for the veteran's 
diverticular disease of the colon is not warranted because 
the evidence does not show that his symptoms more closely 
approximate the criteria for the next higher, 10 percent, 
rating under Diagnostic Code 7319.  The medical evidence does 
not show that the veteran has moderate symptoms manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  In particular, the most recent VA examinations in 
1996 and 1998 did not reveal moderate symptoms on 
examination, and the 1998 examination noted that the veteran 
was not receiving treatment.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis which supports a compensable rating.  
Additionally, the preponderance of the evidence is against 
the claim for a compensable evaluation for diverticular 
disease of the colon; the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2000).

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Leg cramps

The veteran contends that service connection should be 
granted for leg cramps which he asserts began in service.  
The veteran testified during his hearing that he experienced 
leg cramps from his thighs to his feet, especially at night 
and in cold weather.  The Board has reviewed all the evidence 
of record.  The evidence of record includes his May 1964 
reenlistment examination which noted "leg cramps, no 
abnormality found."

The post-service medical evidence is silent as to any 
evidence of treatment or diagnosis involving leg cramps.  A 
symptom, like cramps, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  In this case, there are subjective 
complaints of cramps of the veteran's lower extremities 
without any evidence of underlying pathology.  Since no 
competent medical evidence of current existence of any 
clinical disability manifested primarily by cramping of the 
lower extremities has been presented, this claim must be 
denied. 

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the leg cramps issue and therefore the 
claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Hemorrhoids

The veteran contends that service connection should be 
granted for hemorrhoids which he asserts began in service.  
The Board has reviewed all the evidence of record.  The 
evidence of record includes a September 1968 service medical 
record which noted the veteran complained of an itching 
sensation of the rectum with drops of bright red blood on the 
stool with bowel movements.  The veteran denied a history of 
hemorrhoids.  His April 1970 reenlistment examination noted a 
normal digital rectal examination.

The post-service medical evidence included a January 1992 
record wherein the veteran reported rectal bleeding.  An 
examination revealed no fissures or fistulas and no blood on 
the rectum.  An August 1996 VA examination noted no recent 
history of significant gastrointestinal bleeding.  Stools and 
peristalsis were noted to be normal.  A January 1998 VA 
examination of the large and small intestine revealed no 
evidence of fistula or other evidence of recent bleeding.  
Stools were noted to be negative for blood.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

As the current medical evidence does not show that the 
veteran manifests a current hemorrhoid disability, the claim 
must be denied.  In this regard, the findings of the 1996 and 
1998 VA examinations do not show that such a diagnosis was 
made, or that there were obvious protruded or palpable 
hemorrhoids, or fissures.

A gum disorder claimed as residuals of a dental procedure

The veteran contends that service connection should be 
granted for a gum disorder which he asserts is the result of 
dental treatment in service.  The veteran testified during 
his hearing that his gum was uneven in one area and that he 
heard a "clack-clack" noise when he was eating.  The Board 
has reviewed all the evidence of record.  The evidence of 
record includes the service dental records which show 
evidence of dental treatment.

The post-service medical evidence is silent as to any 
evidence of treatment or diagnosis involving the gums or 
teeth.  The veteran testified that he had no written or 
medical evidence to present concerning any residuals of 
dental treatment in service.  He was advised to submit 
evidence to support his contentions, especially medical 
evidence, and he was afforded 60 days in which to submit the 
additional evidence.  No additional pertinent evidence was 
submitted.

Service connection may be granted for dental conditions 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.381(a) (2000).  The significance 
of a finding that a noncompensable service-connected dental 
condition is due to dental trauma, as opposed to other 
causes, is that the VA provides any reasonably necessary 
dental treatment for conditions which are attributable to the 
service trauma, 38 C.F.R. § 17.161(c) (2000), whereas other 
service-connected noncompensable dental conditions are 
typically subject to limitations of one-time treatment and 
timely application after service.  See 38 U.S.C.A. § 1712 
(West Supp. 2000); 38 C.F.R. § 17.161 (2000).

The type of trauma the appellant alleges, that is, routine 
dental treatment, is not the type of combat wound or other 
service trauma contemplated by the governing statutory 
provision, 38 U.S.C.A. § 1712 (a)(1)(C) (West Supp. 2000).  A 
recent opinion of the VA Office of the General Counsel held 
that the term "service trauma" as regards eligibility for 
dental care did not include the intended effects of dental 
treatment, including therapeutic tooth extraction.  
VAOPGCPREC. 5-97 (62 Fed. Reg. 15566 (1997)).  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104(c) (West 1991); 
see also 38 C.F.R. § 3.306(b)(1) (The usual effects of 
surgery performed to ameliorate a condition incurred before 
service, including poorly functioning parts, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.).

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the dental issue and therefore the 
claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Claims for compensable ratings for bilateral hearing loss and 
for diverticular disease of the colon are denied.

Claims for entitlement to service connection for leg cramps, 
hemorrhoids, and a gum disorder claimed as residuals of 
dental surgery are also denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Based on statements made by the appellant and the medical 
evidence, the Board believes that the RO should request an 
examination and medical opinion which addresses whether it is 
at least as likely as not that the veteran's current heart 
problems were incurred in or aggravated by service.

Likewise, based on statements made by the appellant and the 
medical evidence, the Board believes that the RO should 
request an examination and medical opinion which addresses 
whether it is at least as likely as not that the veteran has 
any throat disorder that was incurred in or aggravated by 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his throat disorder or heart disorder 
that has not already been made part of 
the record, VA and non-VA, and should 
assist him in obtaining such evidence.  
The veteran must adequately identify the 
records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  As regards federal 
records, the RO should make efforts to 
obtain such records until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any throat disorder found to be 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Any 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any throat 
disorder, if diagnosed, is related to the 
veteran's period of active duty, 
including the reports of enlarged and 
infected tonsils noted in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any heart disorder found to be 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Any 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any heart 
disorder, if diagnosed, is related to the 
veteran's period of active duty, 
including the reports of trouble 
breathing in service in 1953.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



